IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


RICHARD J. COPPOLA, JR.,                   : No. 690 MAL 2019
                                           :
                   Petitioner              :
                                           : Petition for Allowance of Appeal
                                           : from the Order of the Superior Court
             v.                            :
                                           :
                                           :
ADOBE SYSTEMS INCORPORATED AND             :
ADOBE INCORPORATED,                        :
                                           :
                   Respondents             :


                                    ORDER



PER CURIAM

      AND NOW, this 6th day of May, 2020, the Petition for Allowance of Appeal is

DENIED, and the Application to QUASH is DISMISSED.